Bancorp of New Jersey, Inc. 10-Q Exhibit 32 SECTION 1350 CERTIFICATIONS In connection with the Quarterly Report of Bancorp of New Jersey, Inc. (the “Company”) on Form 10-Q for the period ending September 30, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities and Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Albert F. Buzzetti Albert F. Buzzetti Chairman and Chief Executive Officer /s/ Michael Lesler President and Chief Operating Officer November 16, 2009
